DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed October 11, 2021. Claims 1-18 are currently pending, and Applicant has not presented any amendments to the pending claims in their response.

Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are not persuasive.
Specifically, Applicant first argues that “the claims are reciting specific functionality for performing retrieving a portion of time series data for a particular operational state” and that Middleton does not teach that the specifically claimed retrieval…is based on a query and dynamic cycle”. See Remarks 5-6. Examiner respectfully disagrees. Middleton teaches that a tag can be retrieved at a particular timestamp in the time-series data as well as querying for the retrieval interface to supply “the timestamped series data to the requesting client application”, as well as allowing the tags to determine out of sequence points in a cycle. See Middleton paras. [0044-48] and [0051]. Moreover, the data timeframe can be defined for the cycle. See Id. at para. [0039]. Furthermore, different types of operations can be performed, which query the system at particular times, including boundary times. This includes various ways to determine the value. See Id. at Figs. 3-4b, 7-8, and paras. [0054-55], [0075],and [0078-80]. Even further, “up to five delta points are generated within each cycle (displayed sub-period) for each tag: the first value, the last value, the min value, the max value and the first occurrence of any existing exceptions. If one point fulfills multiple designations, then the data point is returned only once.” See Id. at para. [0061]. If Applicant desires a more specific definition of this dynamic 
Applicant further argues that Lee does not teach the portions of the claim language that Lee has been cited to teach and that “[i]n fact, this teaches away from what is claimed because the claims are not reciting displaying operational state information for all assets for all operation states…” See Remarks 7. Examiner respectfully disagrees with these arguments as well as this characterization of the reference. The rejection is one of obviousness under 35 U.S.C. §103. As discussed above and in the rejections below, Middleton teaches a single operational state and Lee is modifying that recordation with additional operating states. Because Middleton tags and parses the cycles, Lee is merely being cited to show that multiple operational states of Middleton can be recorded and monitored. This does not teach away as nothing in Middleton or Lee disparage one another nor does "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." See MPEP 2145(D). Merely taking multiple measurements is not teaching away.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton, JR. et al. (U.S. Publication No. 2011/0219327; hereinafter “Middleton”), and further in view of Lee (U.S. Publication No. 2014/0244006).
As per claim 1, Middleton teaches a computer-implemented method comprising;
providing a historian application including an interface system comprising a graphical user interface (GUI) of a remote display device, the historian application receiving operational state data for [a plurality of operational states] from at least one device of an industrial process of a network, wherein the operational state data for [each operational state] is stored as time-series data on at least one non-transitory computer-readable storage medium of a network (See Middleton Fig. 1 and paras. [0006], [0030], and [0035]: time-series data values for a process control from a variety of data sources, such as data access servers);
processing at least one data query from at least one user coupled to the network (See Middleton para. [0050-51]: client can send query message to retrieve timestamped series data); 
retrieving a portion of the time series data for an operational state from [the plurality of operational states] based at least in part on the at least one data query and at least one dynamic cycle, wherein the dynamic cycle is based on at least one tag associated with a process represented by the operational state and
displaying at least one graphical representation of one or more tags based at least in part on at least some of the time-series data, wherein each tag of the one or more tags represents an attribute of at least one process associated with the at least one device (See Middleton paras. [0050-52]: historian clients can retrieve time-series data values of tables and a set of filters can be applied to rows of data (grouped as cyclic buckets) and are associated with a tag or set of tags. These can be “plotted over a time period of interest on a graphical display”).
However, while Middleton teaches time-series data values for observed parameters for a single operational state (See Middleton paras. [0007-08] and [0032]: historian stores operational state/status), Middleton does not explicitly teach a plurality of operational states, nor does Middleton teach the plotting for each operational state.
Lee teaches these limitations of the claim (See Lee Fig. 9 and paras. [0014-15] and [0082-83]: various operating states recorded and monitored in user interface; paras. [0086] and [0089]: sliced time intervals for tracing operating states).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the historian interface of Middleton with the multiple operation states of Lee. One would have been motivated to combine these references because both references disclose visualization of time-based data points that can be queried, and Lee enhances the user experience by providing for more visualization options and 

As per claim 2, Middleton/Lee further teaches wherein the at least one dynamic cycle comprises a cycle duration over which summarized tag data is provided to the at least one user (See Middleton Fig. 12 and paras. [0032], [0048] and [0059]: tagged timestamped tag data identified).

As per claim 3, while the claim language is merely a design choice and carries no patentable weight, Middleton does not explicitly teach wherein the graphical representation comprises at least one bar-chart.
Lee teaches these limitations of the claim (See Lee para. [0007]: common to use bar graphs to monitor parameters and their numerical indicators/values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.

As per claim 4, while the bar-chart is merely a design choice, Middleton does not explicitly teach wherein the bar-chart includes tag data of at least one of a running process, a shutdown process, a jammed process, and an overheated process.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.
As per claim 5, Middleton further teaches wherein the at least one bar-chart includes a selectable time-span of tag data (See Middleton para. [0060]: selectable periods of interest for the data).
However, while the bar-chart is merely a design choice, Middleton does not explicitly teach the bar-chart.
Lee teaches these limitations of the claim (See Lee para. [0007]: common to use bar graphs to monitor parameters and their numerical indicators/values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.

As per claim 6, Middleton/Lee further teaches wherein the summarized data includes a summarization of a plurality of tags over multiple states (See Middleton paras. [0003] and [0030-31]: status reports and summaries that can be produced in response to operations of an industrial process).

As per claim 7, while Middleton teaches the states (See Middleton para. [0031]: discrete data such as states, counters, events, etc. and analog process data such as temperatures, pressures, volume flow, etc.), Middleton does not explicitly teach wherein the states include two or more of “Running”, “Shutdown”, “Jammed”, and “Overheated”.
Lee teaches these limitations of the claim (See Lee paras. [0083]: various states being monitored, including multiple types of running/operation states and a shut-down state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.

As per claim 8, Middleton/Lee further teaches wherein the at least one query includes tag details comprising the at least one tag (See Middleton para. [0044]: historian receives a data point for a particular tag via the storage interface).

As per claim 9, Middleton/Lee further teaches wherein the dynamic cycle is based on a value change of the at least one tag (See Middleton Fig. 6 and paras. [0059-61] and [0071]: change data quality and hold over data point for plotting interface).

As per claim 10, the claim is directed to a system that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons as discussed therein.

As per claim 11, Middleton/Lee further teaches wherein the at least one query includes tag details comprising the at least one tag (See Middleton para. [0044]: historian receives a data point for a particular tag via the storage interface).

As per claim 12, Middleton/Lee further teaches wherein the at least one dynamic cycle comprises a cycle duration over which summarized tag data is provided to the at least one user (See Middleton Fig. 12 and paras. [0032], [0048] and [0059]: tagged timestamped tag data identified).

As per claim 13, Middleton/Lee further teaches wherein the summarized data includes a summarization of a plurality of tags over multiple states (See Middleton paras. [0003] and [0030-31]: status reports and summaries that can be produced in response to operations of an industrial process).

As per claim 14, Middleton/Lee further teaches wherein the dynamic cycle is based on a value change of the at least one tag (See Middleton Fig. 6 and paras. [0059-61] and [0071]: change data quality and hold over data point for plotting interface).

As per claim 15, Middleton/Lee further teaches wherein the graphical representation of one or more tags includes statistics of tag data selectable over a time-span of tag data based on at least one other tag data (See Middleton paras. [0058-60]: filter to select representative data points within a group of time-stamped time-series data values associated with a designated time period).

As per claim 16, Middleton does not explicitly teach wherein the graphical representation comprises includes statistics of tag data of at least one of a running process, a shutdown process, a jammed process, and an overheated process.
Lee teaches these limitations of the claim (See Lee paras. [0083]: various states being monitored, including multiple types of running/operation states and a shut-down state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.

As per claim 17, while the claim language is merely a design choice and carries no patentable weight, Middleton does not explicitly teach wherein the graphical representation comprises at least one bar-chart.
Lee teaches these limitations of the claim (See Lee para. [0007]: common to use bar graphs to monitor parameters and their numerical indicators/values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.

As per claim 18, Middleton further teaches wherein the at least one [bar-chart] includes a selectable time-span of tag data (See Middleton para. [0060]: selectable periods of interest for the data).
the bar-chart.
Lee teaches these limitations of the claim (See Lee para. [0007]: common to use bar graphs to monitor parameters and their numerical indicators/values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Lee for at least the same reasons as discussed above in claim 1.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicholas Klicos/
Primary Examiner, Art Unit 2145